       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Robnick, LLC, a California Limited        Act; Unruh Civil Rights Act
14     Liability Company;
       Negeen Restaurant, Inc., a
15     California Corporation; and Does 1-
       10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of Robnick, LLC, a California Limited
19   Liability Company; Negeen Restaurant, Inc., a California Corporation; and
20   Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant Robnick, LLC owned the real property located at or about
28   801 W. Hamilton Avenue, Campbell, California, between June 2018 and


                                            1

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 2 of 8




 1   October 2018.
 2     3. Defendant Robnick, LLC owned the real property located at or about
 3   841 W. Hamilton Avenue, Campbell, California, between June 2018 and
 4   October 2018.
 5     4. Defendant Robnick, LLC owns the real property located at or about 801
 6   W. Hamilton Avenue, Campbell, California, currently.
 7     5. Defendant Robnick, LLC owns the real property located at or about 841
 8   W. Hamilton Avenue, Campbell, California, currently.
 9     6. Defendant Negeen Restaurant, Inc. owned Negeen Restaurant located
10   at or about 841 W. Hamilton Avenue, Campbell, California, between June
11   2018 and October 2018.
12     7. Defendant Negeen Restaurant, Inc. owns Negeen Restaurant located at
13   or about 841 W. Hamilton Avenue, Campbell, California, currently.
14     8. Plaintiff does not know the true names of Defendants, their business
15   capacities, their ownership connection to the property and business, or their
16   relative responsibilities in causing the access violations herein complained of,
17   and alleges a joint venture and common enterprise by all such Defendants.
18   Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities,
22   connections, and responsibilities of the Defendants and Does 1 through 10,
23   inclusive, are ascertained.
24
25     JURISDICTION & VENUE:
26     9. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 3 of 8




 1     10. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9     FACTUAL ALLEGATIONS:
10     12. Plaintiff went to the property to shop at Pets & More and shop at Negeen
11   Restaurant in June 2018 and October 2018 with the intention to avail himself
12   of their goods, motivated in part to determine if the defendants comply with
13   the disability access laws.
14     13. Pets & More and Negeen Restaurant are facilities open to the public,
15   places of public accommodation, and business establishments.
16     14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible parking in conformance with the ADA Standards as it
18   relates to wheelchair users like the plaintiff.
19     15. On information and belief the defendants currently fail to provide
20   accessible parking.
21     16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
22   to provide accessible entrance door hardware at Pets & More in conformance
23   with the ADA Standards as it relates to wheelchair users like the plaintiff.
24     17. On information and belief the defendants currently fail to provide
25   accessible entrance door hardware at Pets & More.
26     18. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
27   provide accessible paths of travel leading to the restroom of Negeen
28   Restaurant in conformance with the ADA Standards as it relates to wheelchair


                                               3

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 4 of 8




 1   users like the plaintiff.
 2     19. On information and belief the defendants currently fail to provide
 3   accessible paths of travel leading to the restroom of Negeen Restaurant.
 4     20. Finally, on the dates of the plaintiff’s visits, the defendants failed to
 5   provide accessible restrooms at Negeen Restaurant in conformance with the
 6   ADA Standards as it relates to wheelchair users like the plaintiff.
 7     21. On information and belief the defendants currently fail to provide
 8   accessible restrooms at Negeen Restaurant.
 9     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
10   personally encountered these barriers.
11     23. By failing to provide accessible facilities, the defendants denied the
12   plaintiff full and equal access.
13     24. The lack of accessible facilities created difficulty and discomfort for the
14   Plaintiff.
15     25. The defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18     26. The barriers identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the
20   Department of Justice as presumably readily achievable to remove and, in fact,
21   these barriers are readily achievable to remove. Moreover, there are numerous
22   alternative accommodations that could be made to provide a greater level of
23   access if complete removal were not achievable.
24     27. Plaintiff will return to Pets & More and Negeen Restaurant to avail
25   himself of their goods and to determine compliance with the disability access
26   laws once it is represented to him that Pets & More and Negeen Restaurant
27   and their facilities are accessible. Plaintiff is currently deterred from doing so
28   because of his knowledge of the existing barriers and his uncertainty about the


                                             4

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 5 of 8




 1   existence of yet other barriers on the site. If the barriers are not removed, the
 2   plaintiff will face unlawful and discriminatory barriers again.
 3     28. Given the obvious and blatant nature of the barriers and violations
 4   alleged herein, the plaintiff alleges, on information and belief, that there are
 5   other violations and barriers on the site that relate to his disability. Plaintiff will
 6   amend the complaint, to provide proper notice regarding the scope of this
 7   lawsuit, once he conducts a site inspection. However, please be on notice that
 8   the plaintiff seeks to have all barriers related to his disability remedied. See
 9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
10   encounters one barrier at a site, he can sue to have all barriers that relate to his
11   disability removed regardless of whether he personally encountered them).
12
13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
14   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
15   Defendants.) (42 U.S.C. section 12101, et seq.)
16     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint.
19     30. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows:
24             a. A failure to make reasonable modifications in policies, practices,
25                or procedures, when such modifications are necessary to afford
26                goods,     services,     facilities,   privileges,    advantages,      or
27                accommodations to individuals with disabilities, unless the
28                accommodation would work a fundamental alteration of those


                                               5

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 6 of 8




 1                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2            b. A failure to remove architectural barriers where such removal is
 3                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                defined by reference to the ADA Standards.
 5            c. A failure to make alterations in such a manner that, to the
 6                maximum extent feasible, the altered portions of the facility are
 7                readily accessible to and usable by individuals with disabilities,
 8                including individuals who use wheelchairs or to ensure that, to the
 9                maximum extent feasible, the path of travel to the altered area and
10                the bathrooms, telephones, and drinking fountains serving the
11                altered area, are readily accessible to and usable by individuals
12                with disabilities. 42 U.S.C. § 12183(a)(2).
13     31. When a business provides parking for its customers, it must provide
14   accessible parking.
15     32. Here, accessible parking has not been provided.
16     33. When a business provides door hardware, it must provide accessible
17   door hardware.
18     34. Here, accessible door hardware at Pets & More has not been provided.
19     35. When a business provides paths of travel, it must provide accessible
20   paths of travel.
21     36. Here, accessible paths of travel leading to the restroom of Negeen
22   Restaurant have not been provided.
23     37. When a business provides facilities such as restrooms, it must provide
24   accessible restrooms.
25     38. Here, accessible restrooms at Negeen Restaurant have not been
26   provided.
27     39. The Safe Harbor provisions of the 2010 Standards are not applicable
28   here because the conditions challenged in this lawsuit do not comply with the


                                             6

     Complaint
        Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 7 of 8




 1   1991 Standards.
 2      40. A public accommodation must maintain in operable working condition
 3   those features of its facilities and equipment that are required to be readily
 4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 5      41. Here, the failure to ensure that the accessible facilities were available
 6   and ready to be used by the plaintiff is a violation of the law.
 7
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      42. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      43. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      44. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      45. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28      46. Although the plaintiff was markedly frustrated by facing discriminatory


                                              7

     Complaint
       Case 5:19-cv-08076-VKD Document 1 Filed 12/11/19 Page 8 of 8




 1   barriers, even manifesting itself with minor and fleeting physical symptoms,
 2   the plaintiff does not value this very modest physical personal injury greater
 3   than the amount of the statutory damages.
 4
 5          PRAYER:
 6          Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8       1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17   Dated: December 7, 2019          CENTER FOR DISABILITY ACCESS
18
                                      By:
19
                                      ____________________________________
20
                                             Amanda Seabock, Esq.
21                                           Attorney for plaintiff
22
23
24
25
26
27
28


                                            8

     Complaint
